DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fekri et al., US 20130173616 A1 (hereinafter “Fekri”) in view of Wang et al., US 20160092774 A1 (hereinafter “Wang”).

Claim 1: Fekri teaches a method for determining users performing abnormal organization ratings, the method executable on a server, the method comprising:
retrieving organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
generating a graph of the organization rating activity, wherein each node in the graph corresponds to an organization of the plurality of organizations, and wherein each edge of the graph connects two organizations and is assigned a weight that indicates a number of users that have rated (Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determining whether the ratings corresponding to the graph satisfy a threshold distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
after determining that the ratings corresponding to the graph satisfy the threshold distribution, storing an indication that users corresponding to the graph are associated with abnormal organization ratings (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determining, in the graph, a complete subgraph, wherein each node in the subgraph is connected to all other nodes in the subgraph.
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph). Motivation for doing so is that the system of Fekri can use user and community prediction models to reduce the false positive rates by determining whether a user's behavior is consistent with that of the user's community (Wang, [0003]).

Claim 2: Fekri and Wang teach the method of claim 1, further comprising removing, from the graph, edges having a weight below a predetermined threshold weight (Fekri, [0067] note raters with trustworthiness values below a threshold can be identified as unreliable or malicious).

Claim 3: Fekri and Wang teach the method of claim 1, further comprising removing, from the subgraph, information corresponding to users who have rated fewer than a predetermined threshold number of organizations in the subgraph (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 4: Fekri and Wang teach the method of claim 1, further comprising removing, from the organization rating activity, ratings corresponding to the users associated with abnormal organization ratings (Fekri, [0046] note a robust and efficient methodology for detecting and filtering out malicious ratings).

Claim 5: Fekri and Wang teach the method of claim 1, wherein the one or more ratings comprise binary ratings or scale ratings (Fekri, [0083] note rating values are either 0 or 1, where 1 represents a good service quality).

Claim 6: Fekri and Wang teach the method of claim 1, wherein the determining that the ratings corresponding to the subgraph satisfy the threshold distribution comprises:
retrieving the ratings corresponding to the subgraph; determining a percentage of the ratings that are highest or lowest available ratings; and determining whether the percentage satisfies a threshold percentage (Wang, [0092] note The master node can then rank users according to the computed differences and consider a top percentage of users, e.g., users having the top 5%, 10%, or 20% highest differences as users having differences that satisfy the first threshold).

Claim 7: Fekri and Wang teach the method of claim 1, further comprising, before generating the graph of the organization rating activity, generating a preliminary graph of the organization rating activity, wherein each node in the preliminary graph corresponds to either an organization of the plurality of organizations or a user that has rated an organization, and wherein each edge connects a user to an organization that the user has rated (Wang, [Fig. 1A], [Fig. 1B], [Fig. 5], [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100, [0025] note FIG. 1B illustrates a unipartite user graph 120. The system can generate the user graph 120 from the bipartite activity graph 100). 

Claim 8: Fekri and Wang teach the method of claim 1, wherein the retrieving the organization rating activity comprises retrieving organization rating activity that was collected during a predetermined time period (Fekri, [0051] note At each a time-slot, the iterative reputation algorithm can be executed using the input parameters R and T to obtain the reputation parameters (e.g., G). After completing its iterations, the BP-ITRM scheme can output new global reputations of the service providers as well as the trustworthiness (R values) of the raters).

Claim 9: Fekri and Wang teach the method of claim 1, wherein the determining that the ratings corresponding to the subgraph satisfy the threshold distribution comprises:
retrieving the ratings corresponding to the subgraph; determining a number of the ratings that are above a threshold high rating; and determining a number of the ratings that are below a threshold low rating (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 10: Fekri and Wang teach the method of claim 9, further comprising comparing the number of the ratings that are above the threshold high rating and the number of the ratings that are below the threshold low rating to a total number of the ratings (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 11: Fekri and Wang teach the method of claim 1, wherein the determining the complete subgraph comprises determining a subgraph that satisfies a predetermined threshold number of nodes (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 12: Fekri teaches a system for determining users performing abnormal organization ratings, the system comprising: a processor; and a non-transitory computer-readable medium comprising instructions, the processor, upon executing the instructions, being configured to:
retrieve organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
generate a graph of the organization rating activity, wherein each node in the graph corresponds to an organization of the plurality of organizations, and wherein each edge of the graph connects two organizations and is assigned a weight that indicates a number of users that have rated the two organizations connected by the respective edge (Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determine whether the ratings corresponding to the graph satisfy a threshold distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
after determining that the ratings corresponding to the graph satisfy a threshold distribution, storing an indication that users corresponding to the graph are associated with abnormal organization ratings (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determine, in the graph, a complete subgraph, wherein each node in the subgraph is connected to all other nodes in the subgraph.
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph). Motivation for doing so is that the system of Fekri can use user and community prediction models to reduce the false positive rates by determining whether a user's behavior is consistent with that of the user's community (Wang, [0003]).

Claim 13: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the graph, edges having a weight below a predetermined threshold weight (Fekri, [0067] note raters with trustworthiness values below a threshold can be identified as unreliable or malicious).

Claim 14: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the subgraph, information corresponding to users who have rated fewer than a predetermined threshold number of organizations in the subgraph (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 15: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the organization rating activity, ratings (Fekri, [0046] note a robust and efficient methodology for detecting and filtering out malicious ratings).

Claim 16: Fekri teaches a method for determining users performing abnormal organization ratings, the method executable on a server, the method comprising:
retrieving organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
retrieving the ratings (Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determining that the ratings have an abnormal distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
storing an indication that users that have rated two or more organizations in the set of organizations are associated with abnormal organization ratings (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determining, from the organization rating activity, a set of organizations, wherein each organization in the set of organizations shares, with every other organization in the set of organizations, at least one common user that has rated both organizations; corresponding to the set of organizations. 
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph). Motivation for doing so is that the system of Fekri can use user and community prediction models to reduce the false positive rates by determining whether a user's behavior is consistent with that of the user's community (Wang, [0003]).

Claim 17: Fekri and Want teach the method of claim 16, further comprising removing, from the ratings, ratings corresponding to users who have rated fewer than a predetermined threshold number of organizations in the set of organizations (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 18: Fekri and Want teach the method of claim 16, wherein the determining that the ratings have an abnormal distribution comprises:
determining a percentage of the ratings that are highest or lowest available ratings; and determining whether the percentage satisfies a threshold percentage (Wang, [0092] note The master node can then rank users according to the computed differences and consider a top percentage of users, e.g., users having the top 5%, 10%, or 20% highest differences as users having differences that satisfy the first threshold).

Claim 19: Fekri and Want teach the method of claim 16, wherein the determining that the ratings have an abnormal distribution comprises:
determining a metric corresponding to a distribution of the ratings; and comparing the metric to a predetermined normal distribution metric (Fekri, [0136] note The same attack scenario was simulated when ratings were integers from the set [1, . . . , 5] instead of binary values. It was assumed that the rating rh is a random variable with folded normal distribution (mean Gj and variance 0.5).

Claim 20: Fekri and Want teach the method of claim 16, wherein the storing the indication that the users that have rated two or more organizations in the set of organizations are associated with  (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165